         Case 1:16-cv-01959-DLF Document 50 Filed 06/11/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 RYAN NOAH SHAPIRO,

                Plaintiff,

        v.
                                                         No. 16-cv-1959 (DLF)
 UNITED STATES DEPARTMENT OF
 JUSTICE,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

       Ryan Noah Shapiro is a Ph.D. candidate in the Department of Science, Technology, and

Society at the Massachusetts Institute of Technology. Compl. ¶ 1, Dkt. 1. He seeks access to

various Department of Justice documents under the Freedom of Information Act (FOIA), 5

U.S.C. § 552. Id. ¶¶ 9–32. His request includes the “Lewis List” and related materials. See id.

The Department relies on the Lewis List to determine whether allegations of misconduct must be

disclosed in connection with court proceedings. Declaration of Vinay J. Jolly (“Jolly Decl.”)

¶ 25, Dkt. 14-1. Shapiro filed this lawsuit alleging that the Department violated FOIA by

unlawfully withholding responsive records. Compl. ¶ 34.

       Before the Court are the Department of Justice’s Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, Dkt. 38, and Shapiro’s Cross-Motion for Summary Judgment,

Dkt. 41. At issue on summary judgment is the Department’s basis for invoking FOIA

Exemptions 5, 6, 7(C), and 7(F) to withhold responsive records. See Pl.’s Opp’n at 9 n.4, Dkt.

40. Because the Department’s supporting materials lack sufficient detail to determine whether
          Case 1:16-cv-01959-DLF Document 50 Filed 06/11/20 Page 2 of 6




the Department properly invoked these exemptions, the Court will deny both motions without

prejudice.

       A FOIA dispute is unusual in our adversarial system. The plaintiff “faces an

‘asymmetrical distribution of knowledge’ where the agency alone possesses, reviews, discloses,

and withholds the subject matter of the request.” Judicial Watch, Inc. v. Food & Drug Admin.,

449 F.3d 141, 146 (D.C. Cir. 2006) (quoting King v. U.S. Dep’t of Justice, 830 F.2d 210, 218

(D.C. Cir. 1987)). The agency meanwhile “has the difficult obligation to justify its actions

without compromising its original withholdings by disclosing too much information.” Id.

       With this balancing act in mind, the D.C. Circuit has settled on requiring the agency to

submit the following information: The agency must “describe each document or portion thereof

withheld.” King, 830 F.2d at 223. It must “specifically identify[] the reasons why a particular

exemption is relevant.” Mead Data Cent., Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 251

(D.C. Cir. 1977). It must “correlat[e] those” claimed exemptions “with the particular part of a

withheld document to which they apply.” Id. And “for each withholding it must discuss the

consequences of disclosing the sought-after information.” King, 830 F.2d at 223–24.

       This set of requirements “serves three important functions that help restore a healthy

adversarial process.” Judicial Watch, 449 F.3d at 146. First, “it forces the government to

analyze carefully any material withheld.” Id. Second, “it enables the trial court to fulfill its duty

of ruling on the applicability of the exemption.” Id. And third, “it enables the adversary system

to operate by giving the requester as much information as possible” for challenging the

withholdings in court. Id.

       Form follows function, and so agencies “frequently rely on Vaughn indices” to satisfy

these requirements. DiBacco v. U.S. Army, 795 F.3d 178, 186 n.2 (D.C. Cir. 2015). A Vaughn




                                                  2
          Case 1:16-cv-01959-DLF Document 50 Filed 06/11/20 Page 3 of 6




index is “a system of itemizing and indexing” that correlates the agency’s “refusal justification

with the actual portions of the document” withheld. See Vaughn v. Rosen, 484 F.2d 820, 827

(D.C. Cir. 1973). That said, an agency’s supporting materials can take any form so long as they

meet all the requirements mentioned above. See Judicial Watch, 449 F.3d at 146. Here, the

Department of Justice has opted not to submit a Vaughn index. It relies instead on seven

supporting affidavits.1 It also has offered to provide documents for in camera review if

necessary. See Def.’s Opp’n at 2 n.1, Dkt. 44.

       The Department’s supporting affidavits do not satisfy these requirements. To start, in

most instances, the affidavits do not describe “each document or portion thereof withheld” in

enough detail for the Court to evaluate the claimed exemption. King, 830 F.2d at 223. Take the

Lewis List itself. The Tischner Declaration suggests that the list has two columns of

information—the officer’s name and a designation such as “no record found” or “see

supervisor.” Tischner Decl. ¶ 14–16. But the Nails Declaration suggests that the list also

includes other “identifying information” and “AUSA notations providing the reason for the

officer being flagged.” Nails Decl. ¶ 28. The Court cannot evaluate the justifications for

withholding the Lewis List without more clarity about what it contains.

       There are other examples. The Department of Justice described one set of documents as

“three emails and their attachments” contained “[o]n the U: drive [in] a folder named ‘Lewis.’”

Nails Decl. ¶ 20. It described another set as “documents contained on the I: drive related to the

Lewis [sic] List and Lewis [sic] Committee.” Id. ¶ 21. It described one document merely as “an



1
 See Jolly Decl.; Declaration of Gary A. Nails (“Nails Decl.”), Dkt. 14-2; Declaration of Richard
Tischner, Dkt. 14-3; Declaration of Assistant Chief Robert Contee, Dkt. 30-1; Second
Declaration of Gary A. Nails, Dkt. 31-1; Second Declaration of Vinay J. Jolly (“Second Jolly
Decl.”), Dkt. 31-2; Declaration of David M. Hardy, Dkt. 38-1.



                                                 3
          Case 1:16-cv-01959-DLF Document 50 Filed 06/11/20 Page 4 of 6




Excel spreadsheet named ‘MPD Members’” that “contained the names and other identifying

information of MPD officers.” Id. ¶ 29. And when it withheld each of former Assistant U.S.

Attorney (AUSA) Roy McLeese’s emails that related to the Lewis List—3,199 emails in all—it

described those emails as falling mainly into two categories. Second Jolly Decl. ¶¶ 5–6. Not

only did the Department fail to describe the emails that fell beyond those two categories, but also

the descriptions of the two categories themselves are “too vague and non-specific to evidence

that [the agency] carefully analyzed all information withheld.” Budik v. Dep’t of Army, 742 F.

Supp. 2d 20, 36 (D.D.C. 2010). The Department’s descriptions of other documents are similarly

vague. See, e.g., Nails Decl. ¶¶ 17–30.

       The Department of Justice also has not “correlat[ed]” its claimed exemptions “with the

particular part of a withheld document to which they apply.” Mead Data Cent., 566 F.2d at 251.

For example, the Department “asserted Exemption 5 to protect [an] AUSA’s internal comments

and memoranda and emails between AUSAs.” Jolly Decl. ¶ 28. It used Exemption 6 “to protect

information pertaining to third-party individuals.” Id. ¶ 40. It invoked Exemption 7(C) to

withhold “[a]ll of the information at issue in this matter.” Id. ¶ 32. And it applied Exemption

7(F) “to the documents in this case in conjunction with other exemptions.” Id. ¶ 42. With

descriptions this general, the Court cannot discern whether the Department has “claim[ed]

exemptions too broadly, thereby sweeping unprotected information within the statute’s reach.”

Judicial Watch, 449 F.3d at 147.

       Of course, the Department of Justice need not “treat each document individually,” and

“codes and categories may be sufficiently particularized to carry the agency’s burden of proof.”

Id. But the Department’s submissions do not resemble the specificity of other submissions that

the D.C. Circuit has blessed. See id. (affirming a categorical approach when the agency coupled




                                                 4
          Case 1:16-cv-01959-DLF Document 50 Filed 06/11/20 Page 5 of 6




a detailed Vaughn index with affidavits justifying the withheld categories). They resemble

instead the “broad, sweeping, generalized claims under several exemptions covering voluminous

information running many hundreds of pages” that “sparked the remand in Vaughn” itself. Mead

Data Cent., 566 F.2d at 251.

       None of this is to say that the Department of Justice cannot ultimately show that its

withholdings were proper under one or more exemptions. Nor does this opinion prevent the

Department from explaining why in camera review might be appropriate for particular

documents. But for now, the Court lacks “the minimal information necessary to make a

determination” in this FOIA dispute. Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d

854, 861 (D.C. Cir. 1980). The Department must therefore “identify with reasonable specificity

the information withheld from each document,” provide “a reasonably detailed justification for

invoking the exemption,” connect “the claimed justification with the specific information

withheld,” Budik, 742 F. Supp. 2d at 39, and “for each withholding . . . discuss the consequences

of disclosing the sought-after information,” King, 830 F.2d at 223–24.

       For these reasons, it is

       ORDERED that the Department of Justice’s Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, Dkt. 38, is DENIED without prejudice. It is further

       ORDERED that Shapiro’s Cross-Motion for Summary Judgment, Dkt. 41, is DENIED

without prejudice. It is further

       ORDERED that the Department of Justice supplement the record with a Vaughn index,

additional affidavits, or other materials that address the deficiencies identified in this

memorandum opinion. It is further




                                                   5
         Case 1:16-cv-01959-DLF Document 50 Filed 06/11/20 Page 6 of 6




       ORDERED that the parties shall confer and propose a schedule for further proceedings,

including renewed motions for summary judgment, if necessary, on or before June 25, 2020.




                                                         ________________________
                                                         DABNEY L. FRIEDRICH
June 11, 2020                                            United States District Judge




                                              6
